DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered. The rejection to claims 2, 5, 10-12 under 35 U.S.C. 112(b) is withdrawn in view of amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 20110169625) in view of Zhang et al. (US 20190250705).
Regarding claim 1, James discloses A computer-implemented method for generating safety hazard alerts (James, “[0022] An example method for assisting safe operation of a vehicle by a driver includes monitoring the vehicle environment using environment sensors supported by the vehicle to obtain hazard data, monitoring the driver to obtain driver awareness data, the driver awareness data including gaze direction data, comparing the hazard data and the driver awareness data to identify perceived hazards and unperceived hazards, and providing alerts to the driver relating to the unperceived hazards”), the method comprising: 
receiving a first image frame captured by a first camera and at least one second image frame captured by a second camera, wherein the first camera and the second camera are secured to a pair of safety glasses, the first camera points away from a user wearing the safety glasses and towards an environment, and the second camera points toward the user (James, “[0063] The system further comprises a driver monitor, such as a plurality of inward facing sensors, and an inward sensor processing module that estimates location of human attention focus, with time labels, and an attention-evaluation module that combines data from outward and inward processing modules, operable to evaluate whether the human operator (e.g. driver) has given sufficient attention to each dangerous situation (hazard). [0078] Gaze tracking can be accurately determined using a pair of spectacles-like equipment, having a camera facing outwards towards the environment, and further image sensors directed towards the eyes”); 
determining, based on the first image frame, a location of a hazard in the environment (James, “[0022] An example method for assisting safe operation of a vehicle by a driver includes monitoring the vehicle environment using environment sensors supported by the vehicle to obtain hazard data. [0074] The environment sensor system may include a sensor processing module, receiving sensor signals and detecting objects within the environment. All or some of the identified objects may be identified as hazards. The output of the processing module may include a set of hazard locations within the environment, for example hazards detected within a first time period”);
determining, based on the at least one second image frame, at least one eye location (James, “[0035] FIG. 2 shows a vehicle 40 having driver 42. One or more inward facing sensors 44 monitor the driver's head position, eye position, or other related driver physical pose elements so as to estimate the focus of attention of the driver as a function of time”);
determining that the user has not noticed the hazard based on the location of the hazard and gaze location in the first image frame; and responsive to determining the user has not noticed the hazard, causing an alert to be generated (James, “[0008] Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver. [0014] head orientation and/or eye orientation may be detected and used to determine gaze track. [0016] Unperceived hazards may have hazard locations outside a predetermined distance from the gaze track. [0040] Using a gaze track obtained using the driver monitor, the attention-evaluation module may identify hazards that have not been looked at by the driver (unseen hazards), to indicate which hazards' states and locations the driver is less likely to be recently aware, which may include hazards for which the driver has not recently refreshed their knowledge or information. For example, by monitoring the attention of the driver, it may be detected that the stop sign 94 has not been noticed by the driver. In that case, an alert specifically directed to the presence of stop sign 94 may be given. [0047] The output of the eye tracking system is used to provide an estimation of objects examined within the environment at 156, for example as gaze track data. A registration of the gaze with locations in the environment is provided at 150”).
On the other hand, James fails to explicitly disclose but Zhang discloses mapping the at least one eye location to at least one gaze location in the first image frame via a mapping matrix storing a plurality of mappings from locations in image frames captured by the second camera to locations in image frames captured by the first camera, wherein the mapping matrix is computed using a set of target objects placed at predetermined locations within the environment (Zhang, fig.9, steps 501-504, fig.10, steps 601-603, “[0050] With the foregoing calibration process, left homography matrix H.sub.L and right homography matrix H.sub.R are generated. [0055] The processor can first perform homography transformation, by applying the left homography matrix H.sub.L and the right homography matrix H.sub.R, on the left pupil gaze position vector (x.sub.gzl, y.sub.gzl, 1) and the right pupil center gaze position vector (x.sub.gzr, y.sub.gzr, 1), to determine the left gazing point (x.sub.el, y.sub.el, 1) and the right gazing point (x.sub.er, y.sub.er, 1) on the external camera image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and James. That is, applying the gaze mapping of Zhang to determine the gaze track of James. The motivation/ suggestion would have been to provide a method and a system for determining the gazing point coordinates in a three dimensional (3D) space using a virtual screen (Zhang, [0001]).
Regarding claim 9, it is in similar scope as claim 1, except that claim 9 recites A computer-readable storage medium including instructions that, when executed by a processor, cause the processor to generate a safety hazard alert by performing steps. 
On the other hand, James further discloses A computer-readable storage medium including instructions that, when executed by a processor, cause the processor to generate a safety hazard alert by performing steps (James, “[0034] sensor processing and the comparisons of the attention-evaluation module may be performed by a single electronic circuit, such as a computer including a processor, memory, clock, and other conventional components”).
Regarding claim 17, it is in similar scope as claim 1, except that claim 17 further recites A pair of safety glasses comprising: a frame; one or more lenses.
On the other hand, James fails to explicitly discloses but Zhang discloses A pair of safety glasses comprising: a frame; one or more lenses (Zhang, fig.11, “[0037] The wearable device may be realized in the form of, e.g., eye glasses or a head-mounted frame that can be mounted on a user's head”). The same motivation of claim 1 applies here.
Regarding claim 2, James in view of Zhang discloses The computer-implemented method of claim 1.
On the other hand, James further discloses determining that the user has not noticed the hazard further includes determining that at least one gaze location in the first image frame is more than a predefined distance from the location of the hazard (James, “[0016] Unperceived hazards may have hazard locations outside a predetermined distance from the gaze track. [0061] The regions of driver awareness can be estimated as regions within the environment within a certain distance of the gaze track. Claim 3, the hazard data including hazard location data, an unperceived hazard having a hazard location outside a predetermined distance from the gaze track”).
Regarding claim(s) 10, it is interpreted and rejected for the same reasons set forth in claim(s) 2. 
Regarding claim 18, James in view of Zhang discloses The safety glasses of claim 17. 
James further discloses an output device (James, “[0037] FIG. 2 also shows a speaker 56, which can be used to provide spoken or other audible alerts to the driver, for example using stereophonic or quadraphonic effects to provide directional information related to the hazard. Visual alerts, such as arrows, flashing lights, and the like, may also be provided through visual elements on this component, or through other display types ranging from localized modules to heads-up displays”).
Regarding claim 19, James in view of Zhang discloses The safety glasses of claim 18. 
James further discloses wherein the output device is one of an audio device, a haptic device, and a display device (James, “[0037] FIG. 2 also shows a speaker 56, which can be used to provide spoken or other audible alerts to the driver, for example using stereophonic or quadraphonic effects to provide directional information related to the hazard. Visual alerts, such as arrows, flashing lights, and the like, may also be provided through visual elements on this component, or through other display types ranging from localized modules to heads-up displays”).
Regarding claim 20, James in view of Zhang discloses The safety glasses of claim 17
On the other hand, James fails to explicitly disclose but Zhang discloses a data cable or a wireless communication device (Zhang, “[0068] The wearable device 120 and the second device may be connected through any type of connection or network, including a local area network (LAN), a wide area network (WAN), or the connection through other devices, e.g., through the Internet using an Internet Service Provider (ISP), through other wireless connections, e.g., near-field communication, or through a hard wire connection, such as a USB connection”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined James and Zhang. That is, adding the wireless connection of Zhang to the glasses of James. The motivation/ suggestion would have been the wearable device 120 may be connected to a second device for processing the images (Zhang, [0068]).
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 20110169625) in view of Zhang et al. (US 20190250705), and further in view of Seitz et al. (US 20180042477).
Regarding claim 11, James in view of Zhang discloses The computer-readable storage medium of claim 10.
On the other hand, James in view of Zhang fails to explicitly disclose but Seitz discloses wherein the predefined distance is a pixel distance (Seitz, “[0023] The distances measured in the image may, for example, be specified in pixels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seitz into the combination of Zhang and James. That is, applying the pixel distance of Seitz to the predefined distance of Zhang and James. The motivation/ suggestion would have been to provide a mechanism (e.g., in pixels) in measuring distance (Seitz, [0014] This localization thereby contains spatial information in the form of coordinates and/or pixels from which the distance determination device determines the data with regard to the distance of the two (or more) predetermined points and the curvature of the line-shaped segment of the light reflection).
Regarding claim 12, James in view of Zhang discloses The computer-readable storage medium of claim 10.
On the other hand, James in view of Zhang fails to explicitly disclose but Seitz discloses wherein the predefined distance is a real-world distance converted from a pixel distance (Seitz, “[0023] The scaling factor may reproduce the conversion of distances measured in pixels in the image into actual distances”). The same motivation of claim 11 applies here.
Claim(s) 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 20110169625) in view of Zhang et al. (US 20190250705), and further in view of Strebel et al. (US 20190236931).
Regarding claim 6, James in view of Zhang discloses The computer-implemented method of claim 1.
On the other hand, James in view of Zhang fails to explicitly disclose but Strebel discloses wherein causing the alert to be generated comprises at least one of causing an audio alert to be played by an audio device, causing a vibration to be produced by a haptic device, and causing a visual alert to be displayed by a display device (Strebel, “[0030] Based on the modality of the operation, the safety signaling nodes 302, 304, 306, 308 can be mounted at strategic points throughout the facility 320 and will alert the individual 110 of the safety glasses device 102 through visual, audible and/or vibration alert(s)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Strebel into the combination of Zhang and James. That is, adding the various types of alert of Strebel to the safety glasses of Zhang and James. The motivation/ suggestion would have to provide emergency instructions to the at least one wearable device based upon the location (Strebel, [0004]).
Regarding claim 7, James in view of Zhang and Strebel discloses The computer-implemented method of claim 6.
On the other hand, James in view of Zhang fails to explicitly disclose but Strebel discloses wherein the safety glasses include at least one of the audio device, the haptic device, and the display device (Strebel, “[0035] These safety glasses device 102 can include one or more of: [0037] a transducer 504 (e.g., piezo speaker) to vibrate and offer audible cues using an in-ear receptacle; [0041] lenses 512, 514 (e.g., glass or polymeric); and [0042] LEDs 520 or other display integrated with the lenses 512, 514 or near the corners of the lenses 512, 514”). The same motivation of claim 6 applies here.
Regarding claim(s) 14, 15, they are interpreted and rejected for the same reasons set forth in claim(s) 6, 7, respectively. 
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 20110169625) in view of Zhang et al. (US 20190250705), and further in view of Saitwal et al. (US 20170148183).
Regarding claim 8, James in view of Zhang discloses The computer-implemented method of claim 1.
On the other hand, James in view of Zhang fails to explicitly disclose but Saitwal discloses determining where a template image or features associated with the hazard appear within the first image frame; processing the first image frame using a machine learning model trained to identify hazardous objects; or determining that a size of a hazardous object increases between the first image frame and one or more additional image frames captured by the first camera (Saitwal, “[0022] assume that the behavioral recognition system is deployed in an industrial setting, e.g., a chemical plant. Sensors, such as infrared cameras, capture and send streams of high-resolution image frames to the behavioral recognition system at a relatively low data rate. Machine learning components can detect unexpected changes in the observed data, such as sudden and extreme changes in color and gradient features in one or more image regions (e.g., which in actuality could represent a potential hazard occurring within the chemical pipeline). The behavioral recognition system may generate an alert that includes relevant data (e.g., frames where the change is observed, etc.) for an administrator to evaluate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Saitwal into the combination of Zhang and James. That is, adding the determining the hazard location of Saitwal to the safety glasses of Zhang and James. The motivation/ suggestion would have the machine learning components may generate alerts in response to observed instances of abnormal behavior in the images (Saitwal, [0021]).
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 8. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, as amended, it recites, subsequent to receiving the first image frame and the at least one second image frame, performing a re-calibration based on another plurality of mappings from locations in other image frames captured by the second camera to locations in other image frames captured by the first camera. 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole.

Response to Arguments
Applicant’s arguments with respect to claim(s) on 08/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            11/28/2022